Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Reply, 12 July 1803
From: 
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Tuesday 12 July 1803
            
          
          You will perceive by the enclosed that the port of Allburg, which Mr Bradley insisted upon so much that the commission in favr. of Mr Pennyman is given as Collector of that port, is an ideal town where vessels cannot come to & deliver their cargoes for want of a wharf, & where it would be most inconvenient to Secure duties as the Merchants do not live there. Indeed I think the commission not valid, & that his acts may hereafter be disputed. He should have been entitled “Collector of the district of Vermont”; and I would advise issuing a new one & revoking the order which makes Allburg the port of entry 
          Respectfully Your obedt. Servt.
          
            
              Albert Gallatin
            
          
          
            I enclose the draft of letter to Mr Heard
             [Reply by TJ:] 
            I think full enquiry should be made not only as to the port of Alburg, but as to the best place for the final establishment of the Custom house, & this being done we may proceed with safety. important circumstances in the selection of a port are vicinity to the line, vicinity to the residence of merchants, deep water to the shore commanding a view of all the vessels which pass &c. the 2d. condn is the least essential. the 3d important, because I doubt our right to build wharves, & have no doubt of the inexpediency of entering into the exercise of it.
          
          
            Th:J.
            July 12. 03.
          
        